Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #036


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 29th day of June, 2017, are as follows:



BY PER CURIAM:


2017-CK-0182      STATE OF LOUISIANA IN THE INTEREST OF A.C. (Parish of Washington)

                  Accordingly, we reverse the ruling of the court of appeal and
                  remand for further proceedings in the juvenile court consistent
                  with the views expressed here. We further note that the state,
                  through no fault of its own, has been unable to commence the
                  delinquency adjudication hearing while review of this matter was
                  pending, and our ruling also must become final in accordance with
                  La.C.Cr.P. art. 922(B), before the state can proceed. Therefore,
                  the 90-day time limit has not expired yet and the state has a
                  window, albeit a small one, in which to commence the adjudication
                  hearing.
                  REVERSED AND REMANDED

                  GENOVESE, J., dissents.
06/29/17



                     SUPREME COURT OF LOUISIANA

                                No. 2017-CK-0182

            STATE OF LOUISIANA IN THE INTEREST OF A.C.

          ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
              FIRST CIRCUIT, PARISH OF WASHINGTON


PER CURIAM

      On March 7, 2016, the state filed a petition alleging A.C., at the age of 14

years, committed the felony-grade delinquent acts of aggravated rape of a victim

under the age of 13 years, La.R.S. 14:42, and indecent behavior with a juvenile,

La.R.S. 14:81. That same day, A.C. appeared to answer the petition and denied the

allegations. Pursuant to La.Ch.C. art. 877(B), the state had 90 days to commence

the adjudication hearing, which was until Monday, June 6, 2016. The juvenile

court set the adjudication hearing for Friday, June 3, 2016.

      On that date, the state made a motion to continue the hearing alleging that

the prosecutor and the family of the victims had been out of town and witnesses

had not been subpoenaed. Counsel for A.C. objected and indicated that, as soon as

the 90-day limit passed, counsel would file a motion to dismiss the delinquency

petition. The juvenile court found there was not good cause to extend the 90-day

period and additionally dismissed the delinquency petition at that time. The state

objected and gave notice of its intent to seek supervisory review in the court of

appeal.

      The court of appeal granted the state’s writ application and reversed the

ruling of the juvenile court, finding: “The district court prematurely dismissed the

[state’s] petition. See La.Ch.Code. art. 877.” State in the Interest of A.C., 16-1052
(La. App. 1 Cir. 10/7/16) (unpub’d). A.C. did not apply for rehearing in the first

circuit or seek supervisory review in this court.

      On October 13, 2016, A.C. moved again to dismiss the delinquency petition,

contending that the 90-day time limit had run, and argued in the alternative that the

time was not suspended when the state sought supervisory review or, if the time

was suspended, it began to run again after the court of appeal’s ruling on October

7, 2016, and had now run out. After the juvenile court denied A.C.’s motion to

dismiss, A.C. gave notice of his intent to seek supervisory review from the court of

appeal.

      The court of appeal granted A.C.’s writ application and dismissed the

delinquency petition for failure to timely commence the adjudication hearing. The

court of appeal found:

      When a “child is not continued in custody, the adjudication hearing
      shall commence within ninety days of the appearance to answer the
      petition.” La.Ch. Code art. 877(B). The mandatory time limitations
      provided in La. Ch. Code art. 877 were set forth to ensure expedited
      adjudication of children. See State v. Roberson, 2014-1996 (La.
      10/14/15), 179 So. 3d 573, 576. Through no fault of the juvenile, the
      mandatory time limitation for the commencement of the adjudication
      hearing has exceeded the ninety-day requirement by six months.
      Accordingly, the district court’s ruling denying the juvenile’s motion
      to dismiss is reversed, and this matter is remanded to the district court
      for further proceedings in accordance with this decision.

State in the Interest of A.C., 16-1492 (La. App. 1 Cir. 12/28/16) (unpub’d). One

member of the appellate panel dissented:

      I find the district court did not err in denying the juvenile’s motion to
      dismiss, filed on October 13, 2016. This Court’s decision in State of
      Louisiana in the Interest of A.C., 2016-1052 (La. App. 1st Cir.
      10/7/16) (unpublished writ action) became final on October 21, 2016
      in accordance with La. Code Crim. P. art. 922(B). The motion to
      dismiss the juvenile’s petition, filed on October 13, 2016, was filed
      prematurely.




                                           2
Id. (Pettigrew, J., dissenting). Implicit in the dissent’s view is a determination that

the 90-day time limit was suspended while the state sought supervisory review. For

the following reasons, we find the dissent’s view is correct.

      Children’s Code article 877 provides:

      A. When the child is charged with a crime of violence as defined in
      R.S. 14:2(B) and the child is continued in custody pursuant to Chapter
      5 of this Title, the adjudication hearing shall commence within sixty
      days of the appearance to answer the petition. In all other cases, if the
      child is continued in custody pursuant to Chapter 5 of this Title, the
      adjudication hearing shall commence within thirty days of the
      appearance to answer the petition.

      B. If the child is not continued in custody, the adjudication hearing
      shall commence within ninety days of the appearance to answer the
      petition.

      C. If the hearing has not been commenced timely, upon motion of the
      child, the court shall release a child continued in custody and shall
      dismiss the petition.

      D. For good cause, the court may extend such period.

In State of Louisiana in the Interest of J.M., 13-2573, p. 5 (La. 12/9/14), 156 So. 3d
1161, 1163, this court reiterated that “[t]he time limits in Article 877 are

mandatory and may not be extended absent a showing of good cause.” Moreover,

“it is incumbent upon the state to make a showing of good cause and obtain an

extension before the period has run.” Id. (quoting State in the Interest of R.D.C.,

Jr., 93-1865 (La. 2/28/94), 632 So. 2d 745, 749) (emphasis in original). The state

asserted that there was good cause here on day 88 before the 90-day period ran out

and the court of appeal previously found the juvenile court acted prematurely in

dismissing the petition. We need not now determine whether there was good cause

to extend the time limit because the juvenile court’s dismissal was premature.

      A question remains as to the effect of supervisory review on the time limit.

In State in the Interest of R.D.C, Jr., this court noted that “given the importance of

the good cause determination, the judge should allow the state latitude to seek

                                          3
expedited appellate review of an adverse ruling. Id., 93-1865, 632 So.2d at 749. In

State in the Interest of J.M., this court provided guidance as to the procedure to

seek review of a denial of a motion to continue a delinquency adjudication hearing,

stating: “The proper procedural remedy for a denial of the motion to continue

would [be] to argue that the time limit was suspended, object to the denial for a

continuance, notice intent to seek supervisory writs, and request a stay.” State in

the Interest of J.M., 13-2573, p. 4, 156 So. 3d at 1164 (citing State in the Interest of

R.D.C., Jr., 93-1865, 632 So. 2d at 749). While the state’s decision to seek review

of a ruling is clearly within its control, the adverse ruling that prompts that decision

is beyond the state’s control. Cf. State of Louisiana in the Interest of A.D., 12-

0258, p. 3 (La. App. 4 Cir. 8/15/12), 98 So. 3d 950, 952 (“Waiting on appellate

review is a delay beyond the [s]tate’s control which impinged on its ability to

prepare for and commence the adjudication hearing.”). Here, because the juvenile

court dismissed the petition, the state could not commence the adjudication without

first seeking review and ultimately receiving a favorable ruling. While it would

have been a better practice for the state to seek a stay from the juvenile court, or

obtaining none from that court, seek a stay from the court of appeal, we find the

state’s failure to obtain a stay is not fatal under the circumstances. To find the 90-

day time limit unsuspended by appellate review would render the appellate review

process futile and the court of appeal’s initial ruling here purely academic.

      Under La.C.Cr.P. art. 922(B), “A judgment rendered by the supreme court or

other appellate court becomes final when the delay for applying for a rehearing has

expired and no application therefor has been made.” While the Children’s Code

contains a provision authorizing supervisory review, La.Ch.C. art. 338, it contains

no provision comparable La.C.Cr.P. art. 922(B) regarding finality. Given the

fundamental necessity for rules determining finality of judgments, we proceed, as

                                           4
authorized by La.Ch.C. art. 104(1), in accordance with La.C.Cr.P. art. 922(B). As

pointed out by Judge Pettigrew in dissent, the court of appeal’s ruling, issued on

October 7, 2016, did not become final until October 21, 2016. Therefore, as Judge

Pettigrew found, A.C.’s motion to dismiss filed on October 13 was premature.

      Accordingly, we reverse the ruling of the court of appeal and remand for

further proceedings in the juvenile court consistent with the views expressed here.

We further note that the state, through no fault of its own, has been unable to

commence the delinquency adjudication hearing while review of this matter was

pending, and our ruling also must become final in accordance with La.C.Cr.P. art.

922(B), before the state can proceed. Therefore, the 90-day time limit has not

expired yet and the state has a window, albeit a small one, in which to commence

the adjudication hearing.

REVERSED AND REMANDED




                                        5
06/29/17


                      SUPREME COURT OF LOUISIANA

                                 NO. 2016-K-0377

                             STATE OF LOUISIANA

                                       VERSUS

            WOODROW KAREY, JR. A/K/A WOODROW KAREY, II

           ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
                THIRD CIRCUIT, PARISH OF CALCASIEU


Genovese, J., concurs in the result.